       Case 3:18-cv-01011-TJC-JRK Document 107-1 Filed 11/02/20 Page 1 of 8 PageID 14217




AB4321 v.02
       Case 3:18-cv-01011-TJC-JRK Document 107-1 Filed 11/02/20 Page 2 of 8 PageID 14218




AB4322 v.02
       Case 3:18-cv-01011-TJC-JRK Document 107-1 Filed 11/02/20 Page 3 of 8 PageID 14219




AB4323 v.02
       Case 3:18-cv-01011-TJC-JRK Document 107-1 Filed 11/02/20 Page 4 of 8 PageID 14220




AB4324 v.02
       Case 3:18-cv-01011-TJC-JRK Document 107-1 Filed 11/02/20 Page 5 of 8 PageID 14221




AB4325 v.02
       Case 3:18-cv-01011-TJC-JRK Document 107-1 Filed 11/02/20 Page 6 of 8 PageID 14222




AB4326 v.02
       Case 3:18-cv-01011-TJC-JRK Document 107-1 Filed 11/02/20 Page 7 of 8 PageID 14223




AB4327 v.02
       Case 3:18-cv-01011-TJC-JRK Document 107-1 Filed 11/02/20 Page 8 of 8 PageID 14224




AB4328 v.02
